Citation Nr: 1207298	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from December 2003 and December 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In June 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In September 2007 and July 2010, the Board remanded the Veteran's claim for additional development. 


FINDING OF FACT

The preponderance of the competent and credible evidence does not show that any current bilateral foot disorder is related to the Veteran's alleged in-service Achilles tendon injury, or to any other aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that that his current bilateral foot problems had their onset in service.  Specifically, he asserts that, while performing field maneuvers with a weighted backpack during basic training, he injured the Achilles tendon in each foot.  That in-service injury, the Veteran now maintains, were treated by Army paramedics, who encouraged him to resume his training exercises.  Nevertheless, the Veteran contends that he was effectively unable to walk for two weeks after his initial injury.  He further alleges that his bilateral foot pain and related symptoms persisted over time, ultimately resulting in his current diagnosis of plantar fasciitis. 

The Veteran's account of in-service foot problems is not corroborated by his November 1961 service entrance examination report.  Nor is it substantiated by his subsequent service medical records.  On the contrary, while those records show extensive treatment for a right knee disability,  a condition for which the Veteran was granted service connection in a recent Board decision, they are notably silent for any complaints or clinical findings of foot problems.  Similarly, no such problems were alleged or shown at the time of the Veteran's September 1963 separation examination.  Consequently, the Board finds that, while the Veteran's feet are presumed sound on entry, a showing of chronic symptoms in service has not been established with respect to his bilateral foot claim.  38 C.F.R. §§ 3.303(b), 3.304(b) (2011).  Therefore, a continuity of symptoms after separation is required to support that claim.  38 C.F.R. § 3.303(b) (2011).

Although the Veteran now professes to have experienced ongoing foot pain and related symptoms since leaving the Army, the earliest post-service evidence of any foot symptoms is dated in May 2004.  At that time, the Veteran sought VA outpatient treatment for a painful right foot.  Significantly, he informed his VA treating provider that he had previously consulted with a private surgeon, who had performed a metatarsal-phalangeal joint (MTPJ) cheilectomy in the late 1990s.  

The Board recognizes that the medical records documenting the Veteran's MTPJ surgery have not been associated with his claims folder.  However, the Board finds that the responsibility for their absence lies with the Veteran, who neither submitted those records nor provided any information that would enable VA to obtain them on his behalf.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In addition to noting the Veteran's surgical history, the May 2004 VA treating provider performed a physical evaluation of the Veteran's feet.  That clinical assessment revealed a limited range of motion due to pain in the right MTPJ, with palpable spurring of the affected joint.  Contemporaneous X-rays were significant for residual right foot trauma, which was found to be consistent with a diagnosis of degenerative joint arthritis of the right first MTPJ.  Based on those findings, the VA treating provider recommended that the Veteran undergo a joint fusion to relieve his right foot pain.  However, no opinion was provided as to whether his current symptoms were related to his active service.  

Subsequent private medical records dated in September 2005 show treatment for bilateral foot pain and related symptoms, which were diagnosed as plantar fasciitis.  However, while that condition was listed as an ongoing medical problem for the Veteran, its etiology was not addressed.

In accordance with the Board's most recent remand, the Veteran was afforded a November 2010 VA examination in which he reported a history of bilateral foot pain, soreness, and lack of endurance, which he claimed originated in service.  In addition, the Veteran stated that his heel pain had necessitated the use of orthopedic inserts since the mid-1980s.  He also indicated that he had undergone exostectomic surgery on his big right toe.  However, the Veteran denied any history of swelling, heat, redness, stiffness, fatigability, or weakness in either foot.  Nor did he report any other foot abnormalities.  

Clinical evaluation was negative for any evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Similarly, there were no signs of hammertoes, hallux valgus or rigidus, vascular foot abnormalities, gait defects, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or other foot deformities.  In fact, the only apparent podiatric irregularity was a bony enlargement of the base of the Veteran's right great toe.  Nevertheless, a review of his May 2004 X-rays confirmed the presence of post-arthritic changes at the right MTP joint.

Based on the results of the examination, the November 2010 examiner opined that the Veteran's only current foot disorder was arthritis of the right MTP joint, which had developed in the wake of his prior surgery.  Significantly, that examiner further opined that the Veteran's foot problems were less likely than not related to his alleged basic training injury or to any other aspect of his military service.  As a rationale for that opinion, the examiner noted that the Veteran's current symptoms were all attributable to his exostectomic surgery, which had occurred approximately 30 years after he left the Army.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the November 2010 VA examination report, indicating that the Veteran's current foot problems are attributable to his post-service surgery and are unrelated to any aspect of his active duty, to be both probative and persuasive.  That report was based on a thorough examination of Veteran and a review of his claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the November 2010 report constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that report was supported by a rationale that demonstrated an understanding of the Veteran's pertinent clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, there is no contradictory medical evidence of record.

The Board recognizes that the Veteran's private and VA treatment records contain a diagnosis of plantar fasciitis, which was not confirmed by the November 2010 VA examiner.  However, those records are notably devoid of any clinical opinion linking that condition, or any other foot disorder, to the Veteran's service.  Therefore, those records are not inconsistent with the November 2010 VA examiner's findings.  Accordingly, in the absence of any other competent contrary opinion evidence, the Board finds that an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After careful consideration, the Board finds that the Veteran does not meet the criteria for service connection for a bilateral foot disorder.  The Board observes that service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, in this case, the competent evidence of record does not suggest a nexus between the Veteran's active service and any current foot disorder.  On the contrary, the preponderance of the evidence weighs against such a finding, as the November 2010 VA examiner's report expressly indicates that the Veteran's MTPJ arthritis is the result of his post-service surgery and is etiologically distinct from his alleged in-service injury.  Based on that November 2010 report, which the Board finds to be probative and persuasive, the Board finds that service connection is not warranted on a direct basis. 

Nor is service connection warranted on a secondary basis.  The Board acknowledges that the Veteran recently has been awarded service connection for residuals of a right knee injury.  However, he has not contended, and the evidence does not otherwise show, that condition is related to his bilateral foot problems.  Accordingly, the Board has no basis to grant VA compensation as secondary to a right knee disorder, which is the only disability for which service connection has been granted.  38 C.F.R. § 3.310 (2011).  Moreover, in the absence of any complaints or clinical findings of foot problems within a year of the Veteran's discharge, service connection is also unwarranted on a presumptive basis because arthritis is not shown to have manifested to a compensable degree within one year following his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Next, the Board observes that, in addition to post-surgical arthritic changes, the Veteran has a current diagnosis of plantar fasciitis.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the treating provider who diagnosed that particular condition did not attribute it to the Veteran's service.  Nor has any other private or VA clinician.  The Board is mindful that the Veteran himself believes his plantar fasciitis and other foot problems to be service-related.  Although a lay person, he is competent to testify as to the symptoms of a current disability that the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements in that regard are considered credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not been shown to have the requisite clinical training to render an opinion on diagnosis, causation, or aggravation of a complex medical condition, such as plantar fasciitis or post-surgical MTPJ arthritis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to establish an etiological link between his current foot problems and his active service. 

The Veteran's lay assertions are also insufficient to establish the continuity of symptomatology necessary to support his claim.  Indeed, notwithstanding his current account of foot problems persisting since service, the record is devoid of complaints or clinical findings of any foot problems before May 2004.  The Board recognizes that the Veteran has attested to, and is competent to report, a history of MPTJ surgery and a reliance on orthotic inserts.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his account is considered credible as it is consistent with earlier remarks, documented in the May 2004 VA treatment record, which predated his claim for VA benefits.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rucker v. Brown, 10 Vet. App. 67 (1997).  Nevertheless, even if the Board assigns full probative value to the Veteran's lay account of inpatient and outpatient treatment, that treatment, by his own admission, began no earlier than the mid-1980s.  That is more than 20 years after he left service.  Such a gap in time between the Veteran's discharge and the earliest evidence of foot problems weighs heavily against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Accordingly, the Board finds that the preponderance of the evidence is against a finding that any current bilateral foot disorder was incurred in or aggravated in service or is otherwise related to any aspect of the Veteran's active service.  Accordingly, service connection for a bilateral foot disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the Veteran's claim for service connection for a bilateral foot disorder, the only issue currently on appeal, the Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of that service connection claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in October 2003, April 2005, November 2007, and August 2009, December 2003 and December 2004 rating decisions, a December 2004 statement of the case, and a March 2010 supplemental statement of the case, which discussed the particular legal requirements applicable to his bilateral foot disorder claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board acknowledges that the November 2007 letter, which notified the Veteran of the specific requirements regarding the assignment of disability ratings, was not sent until after the initial adjudication of his claim.  However, that notice applied only to disabilities for which service connection was already in effect and, thus, cannot be considered prejudicial to the Veteran's foot disorder claim.  In any event, following the issuance of that November 2007 letter, the RO readjudicated the Veteran's claim in a March 2010 supplemental statement of the case.  The Board observes that such readjudication effectively cured any timing problem associated with inadequate notice prior to the initial rating action.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006 ).  Accordingly, the Board finds that any deficiency in notice to the Veteran constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the RO's final adjudication in the November 2011 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He has also not provided sufficient information for VA to obtain the reports of his previous foot surgery, not has he provided those report himself.  Nor has he contended that the examination administered in connection with his bilateral foot disorder claim was inadequate.  The Veteran also has been afforded a Travel Board hearing in support of his claim.  

In sum, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


